Citation Nr: 1711318	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  12-11 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to recognition of H.C. as the "helpless child" of the Veteran and appellant based upon permanent incapacity for self-support prior to attaining 18 years of age.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to July 1969.  He died in August 2010.  The appellant is his surviving spouse.

This case came before the Board of Veterans' Appeals (Board) on appeal from a January 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The appellant seeks recognition of H.C., her daughter with the Veteran, as a "helpless child" based upon permanent incapacity for self-support prior to attaining the age of 18 years of age for the purposes of obtaining an increased rate of dependency and indemnity compensation benefits.  

The appellant testified at a Travel Board hearing before the undersigned in August 2012.  In November 2014, the Board remanded the case for further development.  The record reflects substantial compliance with the remand requests.  See Dyment v. West, 13 Vet. App. 141 (1999).  

While the appellant has submitted additional evidence since the last readjudication of her claim in a June 2016 supplemental statement of the case, the Board's review of the evidence shows that it is duplicative of evidence already of record and previously considered.  Thus, remand for the consideration of the evidence in the first instance by the Agency of Original Jurisdiction is not warranted.


FINDING OF FACT

H.C. was not permanently incapable of self-support by reason of mental or physical defect before the date of attaining the age of 18 years.  



CONCLUSION OF LAW

The criteria for recognition of H.C. as a "helpless child" on the basis of permanent incapacity for self-support have not been met.  38 U.S.C.A. §§ 101(4)(A), 104(a) (West 2014); 38 C.F.R. § 3.356 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the appellant received 38 U.S.C.A. § 5103(a)-compliant notice in September 2011.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims folder contains H.C.'s educational, medical, and employment records.  Also of record are the appellant's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA also obtained a retrospective medical opinion to determine the nature and extent of H.C.'s disabilities in April 2016.  The Board finds the opinion to be adequate, as it was based on a full reading of the records in the claims folder.  

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Helpless Child

The term child of the Veteran means an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the Veteran's household or was a member of the Veteran's household at the time of the Veteran's death, or an illegitimate child; and (i) who is under the age of 18 years; or (ii) who, before reaching the age of 18 years, became permanently incapable of self-support; or (iii) who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by the VA.  38 U.S.C.A. §§ 101(4)(A), 104(a) (West 2014); 38 C.F.R. § 3.57 (2016).

For helpless child status, it must be shown that the child became permanently incapable of self-support by reason of mental or physical defect before the date of attaining the age of 18 years.  Rating determinations will be made solely on the basis of whether the child was permanently incapable of self- support by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Rating criteria applicable to disabled Veterans are not controlling.  Principal factors for consideration are:

(1)  The fact that a claimant is earning his own support is prima facie evidence that he is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his own efforts is provided with sufficient income for his or her reasonable support.

(2)  A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years may be so held at a later date even though there may have been a short intervening period or periods when his condition was such that he was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability should not be considered as rebutting permanent incapability of self-support otherwise established.

(3)  It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases it should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.

(4)  The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.

38 C.F.R. § 3.356 (2016).

The appellant asserts that H.C. is entitled to recognition as a "helpless child" due to physical and psychiatric disabilities related to achondroplasia (dwarfism).  

A June 1997 educational report completed prior to H.C.'s enrollment in high school shows that she was found to be disabled under § 504 of the Rehabilitation Act that requires an accommodation plan to ensure her full access to all school activities.  H.C.'s plan included the following concerns and accommodations: 

Difficulty in reaching water fountains - H.C. will be able to get drinks of water from the nurse's office or the gym offices;

Difficulty in reaching door handles - priority to replace door handles on doors of H.C.'s classrooms;

Lockers - H.C. will be assigned two lockers (1 locker to be assigned in each wing), the clothing hooks will be lowered, and H.C. will be assigned a lower bank gym locker;

Classes - H.C. will be assigned all classes on the first floor and will be issued an early dismissal pass from all classes;

Desks and Chairs - if the size of the furniture with a cushion and a stool is uncomfortable, furniture from the middle school will be transported;

Front of the class - H.C. will be assigned a seat in the middle of the front row; 

Bathrooms - H.C. will have access to the nurse's bathroom in the west wing and a faculty bathroom in the north wing, step stools will be available at each facility;

Note taking and exams - situation to be dealt with as the need arises;

Physical Education - H.C. will be assigned to adaptive/modified physical education; and

Cafeteria - H.C. will be served in the cafeteria without having to strenuously reach for her selections.

A June 2000 psychological examination report reflects that H.C. was doing poorly in several subjects, especially English, and her mother felt that she had a learning disability.  The psychologist noted that although prior evaluations have not shown a learning disability, H.C. has a long-standing problem with reading comprehension.  The psychologist noted that this was the second evaluation of H.C. with relatively similar overall results, both I.Q. tests placing her in the average range of functioning but that she struggles in several areas as indicated by errors on the silent reading section.  

A September 2000 neuropsychological examination report reflects that H.C. was a 17-year-old high school student with achondroplasia who has experienced a variety of educational difficulties over at least a several year period of time and additional information was being sought to better understand the nature of her difficulties.  The psychologist noted that H.C. wears contact lenses and uses hearing aids and a back brace for shoulder and back problems.  The psychologist stated that the results of the neuropsychological examination, in conjunction with school records and information provided by H.C. and her parents, indicate adequate intellect and language functions with erratic performance on achievement tests and school grades over a several year period of time.  The psychologist noted that attentional abilities appear to be adequate but are likely affected by psychological factors, and retrieval of memory information is impaired and is considered to be a significant factor in her performing difficulties.  The psychologist noted that there appear to be some difficulties with executive functioning especially with the organization of complex information.  The psychologist noted that H.C.'s school difficulties are most likely related to neurogenic factors affected by psychological, behavioral, and attitudinal characteristics which need to be further explored in consultation or psychological treatment.  The psychologist noted that H.C. was a senior in high school who is likely to pursue further education, and suggested a meeting be held with school personnel to determine whether or not, and to what extent, the public school can provide further assistance.  The psychologist noted that remediation for the memory problems would best include working with compensatory mechanisms rather than attempting to overtly improve memory.  

A November 2000 educational report shows that H.C. would graduate high school, determine a career path while attending college, attend a two-year college upon graduation, and live independently when her financial situation permits.  

A February 2001 evaluation report reflects that H.C. was 17 3/4 years old with a diagnosis of reoccurring dislocating shoulders and achondroplasia who was referred for physical therapy twice per week for range of motion exercises to strengthen the shoulders.  The therapist noted that treatment sessions have been decreased to once per week with a report of moderate compliance and that shoulder dislocations seem to be occurring less often.  The therapist noted that overall H.C. has gained strength but her endurance remained fair.  

Federal tax returns show that H.C.'s gross income was almost $23,000 in 2010 and over $24,000 in 2011 and that no one was claiming her as a dependent.  

The record also shows that H.C. was unable to successfully complete her college education, failing many of her classes.  Medically, in addition to the achondroplasia, hearing and vision loss, shoulder dislocations, and spinal stenosis indicated above, the record shows that she also has wrist dislocations and gynecological problems.

At the August 2012 Board hearing, the appellant stated that while H.C. graduated from high school she had difficulties starting in fifth grade, barely passing some grades, and should have been kept behind at times.  The appellant also stated that H.C. was allowed more time to take tests, and to orally complete essay portions, and allowed to leave class early to get to her next class.  The appellant indicated that H.C. was a catcher for the softball team and while she was popular she did not socialize such as go to dances and parties.  The appellant further stated that while H.C. was working as a waitress she would not be able to over time due to her physical disabilities.  

In November 2014, the Board requested a retrospective medical opinion to determine the nature and extent of H.C.'s disabilities.

A VA examiner provided the medical opinion in April 2016 after reviewing H.C.'s educational and medical records.  The examiner noted that H.C. received special education services under a classification of "other health impairment" related to her achondroplasia.  The examiner noted that four evaluations of H.C.'s cognitive and intellectual functioning were performed, including in June and September 2000, and all of the evaluation results suggested generally intact functioning.  The examiner noted that although the September 2000 evaluation results suggested the presence of memory and executive functioning difficulties, there was no evidence of a diagnosis of any cognitive impairment or a mental disorder.  The examiner concluded that the evidence of record suggests that H.C. was capable of self-support, noting that there were no contraindications to self-support capability based on her cognitive and mental state before she was 18 years old.

Given the above, while the Board is sympathetic to the appellant's situation, the Board finds that H.C. was not permanently incapable of self-support by reason of mental or physical defect before the date of attaining the age of 18 years.  Rather, the record shows that, despite her achondroplasia and other health problems, H.C. was able to graduate high school and, while she may not have been able to earn a college degree, obtain gainful employment.  Moreover, a VA examiner opined that the evidence of record suggests that H.C. was capable of self-support before she was 18 years old.  As the examiner's opinion was based on a review of the claims folder, the Board finds the opinion to be of great probative value.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  It is the only competent medical opinion of record addressing the matter and unfortunately it is against the claim.  

The Board acknowledges the appellant's concern expressed at the hearing that H.C. would not be able to work over time due to her physical disabilities.  However, the question before the Board is whether H.C. was permanently incapable for self-support prior to attaining 18 years of age.  While the Board is sympathetic to the gradual worsening H.C.'s physical condition, the fact that H.C. is currently working tends to support the finding that she was not incapable for self-support prior to attaining 18 years of age.

In conclusion, recognition of H.C. as the "helpless child" of the Veteran and appellant based upon permanent incapacity for self-support prior to attaining 18 years of age is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Recognition of H.C. as the "helpless child" of the Veteran and appellant based upon permanent incapacity for self-support prior to attaining 18 years of age is denied.



____________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


